Case: 14-20090      Document: 00512776498         Page: 1    Date Filed: 09/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20090
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 22, 2014
ANTHONY WHITNEY NORMAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

TEXAS COURT OF CRIMINAL APPEALS; TEXAS 14TH DISTRICT COURT
OF APPEALS; SHARON KELLER, Chief Justice Texas Court of Criminal
Appeals; ADELE HEDGES, Chief Justice 14th District Court of Appeals
Texas,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:14-CV-74


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Anthony Whitney Norman, Texas prisoner #
1718789, filed a 42 U.S.C. § 1983 complaint, which the district court dismissed
as frivolous pursuant to 28 U.S.C. § 1915A(b)(1). In his civil rights complaint,
Norman asserted that the Texas Court of Criminal Appeals (TCCA) had, prior


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20090     Document: 00512776498      Page: 2   Date Filed: 09/22/2014


                                  No. 14-20090

to his criminal conviction, determined that a separate “factual sufficiency”
review was no longer necessary in criminal appeals, despite the fact that the
state constitution and the Texas Code of Criminal Procedure authorized such
a review as distinct from legal sufficiency. Norman requested an injunction
ordering the TCCA to use the proper legal definition of “factual sufficiency,” an
order requiring the TCCA and state appellate courts to review all criminal
cases filed since the change in the definition, a permanent injunction
preventing the TCCA and state appellate courts from redefining standard
terms, and a permanent injunction requiring courts to apply the same factual
sufficiency analysis in criminal cases that is provided in civil proceedings.
      On appeal, Norman contends that the district court erred in concluding
that he lacked standing to challenge the state courts’ failure to conduct a
factual sufficiency review. The court did not deny relief on this basis; it instead
concluded that the defendants were protected by judicial immunity.
      Norman also argues that the district court erred in relying on such
immunity because he sought only injunctive relief. He is correct that judicial
immunity does not bar claims for injunctive or declaratory relief in § 1983
actions. See Holloway v. Walker, 765 F.2d 517, 525 (5th Cir. 1985). However,
we “may affirm on any grounds supported by the record.” McGruder v. Will,
204 F.3d 220, 222 (5th Cir. 2000) (citations omitted). To the extent that
Norman seeks to have us review the state courts’ failure to conduct a factual
sufficiency analysis in his own appeal and order such an analysis to occur, his
claims are barred by the Rooker-Feldman doctrine because he is seeking review
of a state-court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005); District of Columbia Ct. of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). Additionally,
Norman’s disagreement with the state courts’ interpretation of state law is not



                                        2
    Case: 14-20090     Document: 00512776498     Page: 3   Date Filed: 09/22/2014


                                  No. 14-20090

cognizable under § 1983. See Simi Inv. Co. v. Harris County, Tex., 236 F.3d
240, 247 (5th Cir. 2000). To the extent that Norman is asserting that the state
courts’ refusal to consider a factual sufficiency claim deprives him of access to
the courts, he is not entitled to relief because he has not shown that he was
unable to file a necessary legal document. See Brewer v. Wilkinson, 3 F.3d 816,
821 (5th Cir. 1993).
      The district court dismissed Norman’s complaint without providing him
with an opportunity to amend. Generally, the court should provide a pro se
plaintiff with an opportunity to amend before dismissing the case. Brewster v.
Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). However, such an opportunity is
not necessary if the plaintiff has pleaded his “‘best case.’” Id. Norman has not
shown that any attempt to amend his complaint would have resulted in a
nonfrivolous § 1983 claim. See Exxon Mobil, 544 U.S. at 284; Simi Inv. Co.,
236 F.3d at 247.
      Because Norman has not shown that his civil rights claim has an
arguable legal basis, it is frivolous. See Martin v. Scott, 156 F.3d 578, 580 (5th
Cir. 1998). Accordingly, the judgment of the district court is AFFIRMED.




                                        3